Citation Nr: 0515810	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  02-04 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to March 
1944 during World War II.  The veteran is deceased and the 
appellant is the surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied service connection for 
the cause of the veteran's death.  The appellant timely 
perfected an appeal of this determination to the Board.  The 
appellant was scheduled for a February 2003 Travel Board 
hearing; however, the record shows that she did not report to 
that hearing.  Thus, her request for a hearing before a 
member of the Board is considered withdrawn.  See 38 C.F.R. § 
20.704(d) (2004).   In November 2003, the Board remanded the 
appeal for further development.

On May 26, 2005, the Board granted the appellant's motion to 
advance the appeal on the docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).  


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was not 
in effect for any disability, nor were there any pending 
claims for service connection.

2.  The veteran died on April [redacted], 1997.  The immediate cause 
of death was cerebrovascular accident due to or as a 
consequence of low output heart failure due to or as a 
consequence of multiple myocardial infarctions due to or as a 
consequence of arterioslerotic cardiovascular disease.

3.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.


CONCLUSION OF LAW


The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the appellant of the information and 
medical and lay evidence necessary to substantiate her claim.  
In a September 2004 letter, VA informed the appellant of the 
information and evidence necessary to establish entitlement 
to dependency and indemnity compensation (DIC) benefits.  In 
addition, VA provided the appellant with a copy of the 
appealed February 2001 rating decision, March 2002 statement 
of the case, November 2003 Board remand, and April 2005 
supplemental statement of the case.  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding her claim.  
Specifically, the documents contained the criteria for 
establishing a claim for service connection for the cause of 
the veteran's death.  By way of these documents, the 
appellant was also specifically informed of the information 
and evidence previously provided to VA or obtained by VA on 
her behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the appellant of the evidence she was 
responsible for submitting and what evidence VA would obtain 
on her behalf.  Specifically, in the September 2004 letter, 
VA informed the appellant that VA would assist in obtaining 
relevant records and asked her to identify sources of any 
relevant records, including medical and employment records, 
so that VA could request those records on her behalf.  VA 
also asked the appellant to inform VA of any additional 
information or evidence relevant to her claim.  Lastly, VA 
informed the appellant that it is her responsibility to 
ensure that VA receives all the evidence necessary to support 
her claim.  Thus, the Board finds that the appellant was 
informed of the evidence she was responsible for submitting 
and the evidence VA would obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
also finds that the appellant was informed that she could 
submit any records in her possession relevant to her claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Specifically, the information and evidence 
that have been associated with the claims file consist of the 
veteran's service medical records, post-service non-VA 
medical records, a VA examination report, and statements made 
by the appellant in support of her claim.  Furthermore, in a 
statement by the appellant received in October 2004, she 
stated that she had no additional information regarding her 
claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  The 
Board notes that the appellant was not provided a VCAA notice 
letter prior to the original rating decision.  The Board 
finds, however, that any defect in the timing of the 
provision of notice was properly cured when the RO furnished 
the appellant the September 2004 letter, along with the 
above-mentioned correspondences, and subsequently 
readjudicated her claim in April 2005.  Under the 
circumstances in this case, the Board finds that the 
appellant has received the notice and assistance contemplated 
by law and adjudication of her claim poses no risk of 
prejudice to the appellant.  See Bernard, supra.  

Analysis

The appellant contends, in essence, that the cause of the 
veteran's death was a psychiatric disorder that is related to 
service.  She asserts that the veteran was discharged from 
service due to a psychiatric disorder and that this 
psychiatric disorder contributed to the veteran's death.

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2004).  

In order to establish service connection for the cause of the 
veteran's death (i.e. entitlement to DIC), the evidence must 
show that a disability incurred in or aggravated by service 
caused or contributed substantially or materially to the 
veteran's death.  The issue involved will be determined by 
the exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran.  38 C.F.R. § 3.312(a) (2004).

A service-connected disability will be considered as the 
principal cause of death when such disability was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown to have contributed 
substantially and materially to the veteran's death; combined 
to cause death; aided or lent assistance to the production of 
death; or resulted in debilitating effects and general 
impairment of health to an extent that would render the 
veteran materially less capable of resisting the effects of 
other disease or injury causing death, as opposed to merely 
sharing in the production of death.  38 C.F.R. § 3.312.

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

In adjudicating the appellant's claim, the Board must also 
consider whether the disability that caused the veteran's 
death - arteriosclerotic cardiovascular disease - may be 
service-connected.  Under the laws administered by VA, 
service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).

When a disease is first diagnosed after service, service 
connection may be established nonetheless by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004); 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Where 
a veteran who served for 90 days or more during a period of 
war (or during peacetime after December 31, 1946) develops a 
chronic disorder, such as cardiovascular disease, to a 
compensable degree within a prescribed period after 
separation from service (one year for cardiovascular-renal 
disease), the disease may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The record shows that the veteran died of cerebrovascular 
accident due to or as a consequence of low output heart 
failure due to or as a consequence of multiple myocardial 
infarctions due to or as a consequence of arterioslerotic 
cardiovascular disease.  In addition, the record shows that 
insulin-dependent diabetes mellitus, hyperlipidemia, and 
peripheral vascular disease were other significant conditions 
contributing to death but not resulting in the underlying 
cause of death, namely arterioslerotic cardiovascular 
disease.  During the veteran's lifetime, he was not service-
connected for any disability, and there were no pending 
claims.  

The Board finds that the veteran's arterioslerotic 
cardiovascular disease was not shown in service.  In this 
regard, neither the veteran's service entrance examination 
nor separation examination found any cardiovascular disease.  
There were also no complaints of or treatments for a 
cardiovascular disease during service.  

In addition, the Board finds that the veteran's 
arterioslerotic cardiovascular disease was not shown for many 
years after separation from service.  In this regard, the 
Board notes the following evidence of record.  

A March 1962 private hospitalization summary record reflects 
that the veteran's heart rate was regular with no murmur.  

A December 1972 VA examination found the heart to be normal 
in size and shape with regular rhythm and no murmur; 
peripheral vessels were also normal.  The examiner noted that 
the veteran was very obese.  

A July 1983 psychiatric evaluation report reflects chronic 
back pain and diabetes with associated vision loss.  There is 
no mention of cardiovascular disease.

An October 1993 private examination report reflects a history 
of smoking two to three packs of cigarettes per day for over 
40 years, angioplasty of the right leg two years ago, left 
leg artery vascular surgery, and double aneurysmectomy two to 
three years ago.  The report also shows that an August 1993 
chest X-ray revealed aortic tortuosity but no acute process.  
Diagnoses included heavy cigarette smoker, type IV 
hyperlipidemia, recent hospitalization for suspected subacute 
bacterial endocarditis, and evident peripheral vascular 
disease.  

Lastly, a November 1993 private hospital discharge summary 
reflects that the veteran was known to have vascular disease 
and hyperlipidemia and CT (computed tomography) scans of the 
head showed findings attributable to prior infarction with no 
acute changes.  Final diagnoses included cerebral atrophy, 
type IV hyperlipidemia, history of mild aortic stenosis, 
recently suspected subacute bacterial endocarditis, and 
cigarette smoker.

The above evidence establishes that the veteran's 
arterioslerotic cardiovascular disease did not have its onset 
in service or for many years after discharge.  The Board 
observes that by the veteran's own account at the October 
1993 private examination the first treatment of record for 
cardiovascular disease was in 1990, which is over 45 years 
after separation from service.  Moreover, the Board observes 
that there is no competent medical evidence of record 
establishing a causal relationship between the veteran's 
arterioslerotic cardiovascular disease, or any other 
cardiovascular disease, and service.  

On another matter, the Board notes that the veteran was 
diagnosed with mental deficiency in service.  In this regard, 
the Board observes that mental deficiency as such is not a 
disease or injury within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  The Board observes, 
however, that such defects can be subject to superimposed 
disease or injury, and that, if the superimposed disease or 
injury occurs during service, service connection may be 
warranted.  See VAOPGCPREC 82-90 (July 18, 1990); see also 38 
C.F.R. § 4.127 (2004) (stating that disability resulting from 
a mental disorder that is superimposed upon mental 
retardation or a personality disorder may be service 
connected).  The Board observes, however, that the veteran's 
service medical records fail to show that he suffered any 
superimposed disease or injury during service.  Thus, the 
veteran's mental deficiency as such is not a disability 
subject to VA compensation.

The Board also notes that J. Murphy, MD, opined in a November 
2000 letter that the veteran's mental illness contributed to 
his death.  Dr. Murphy stated that the veteran was at times 
noncompliant with his medical regimen and that this was 
especially important because the veteran was being treated 
for insulin-dependent diabetes mellitus.  In this regard, the 
Board observes that Dr. Murphy did not opine that the 
veteran's psychiatric disorder is related to service.  As 
such, the record contains no competent medical evidence 
linking the veteran's psychiatric disorder to his period of 
service.  

Furthermore, the Board notes that Dr. Murphy was the 
veteran's treating physician from 1996 to 1997 and that he 
completed the veteran's April 1997 death certificate.  The 
Board points out that, while Dr. Murphy listed several other 
significant conditions contributing to death on the death 
certificate, he did not list a psychiatric disorder.  The 
Board finds this inconsistency, along with the 
contemporaneity of the opinion provided on the April 1997 
death certificate, to detract from the probative value of Dr. 
Murphy's November 2000 opinion that a psychiatric disorder 
contributed to the veteran's death.  

Moreover, as noted above, the veteran was not diagnosed with 
a psychiatric disorder in service - just mental deficiency.  
The Board notes that the service medical records contain a 
January 5, 1944, neuropsychiatric consultation report that 
provides diagnoses of psychoneurosis, anxiety, hysteria, 
moderate, manifested by persistent pains, nervousness, 
anxiety and worry.  However, the Board notes that a 
subsequent January 28, 1944, psychological examination report 
states that the results of the Wechsler Mental Ability Scale 
revealed a mental age of eight years, and that the results 
were consistent and not suggestive of a higher level of 
native intellectual endowment.  A February 5, 1944, summary 
for neuropsychiatric conference provides a diagnosis of 
mental deficiency, mental age of eight years.  Moreover, a 
February 11, 1944, final hospital summary provides a 
diagnosis of mental deficiency, mental age of eight years 
(Wechsler Mental Ability Scale).  Given the above, the Board 
concludes that, although the veteran was initially diagnosed 
with psychoneurosis, anxiety, and hysteria, after further 
examination, the diagnosis was finalized as mental 
deficiency.  Thus, the veteran was not diagnosed with a 
psychiatric disorder in service.

Furthermore, the record fails to show that the veteran was 
diagnosed with a psychiatric disorder within one year of 
separation from service.  In this regard, the Board notes the 
following evidence of record.  

A July 1983 psychiatric evaluation report reflects a 
diagnosis of major depression, recurrent.  The veteran stated 
that he has had a back problem since he was a child, that his 
problem has gotten considerably worse with age, and that it 
has started to affect his "nerves."  The veteran also 
reported having insulin-dependent diabetes and, because of 
that, he does not heal well when he gets a cut or scratch and 
his eyesight has been failing.  The examiner stated that the 
veteran's deteriorating physical condition seems to be 
playing a major part in his depression.  The examiner also 
stated that the veteran is beginning to lose his eyesight due 
to his diabetes and has become noticeably depressed over the 
past several months.  

A November 1993 private hospital discharge summary reflects 
diagnoses of organic delusional syndrome, organic 
hallucinosis, organic mood syndrome with depression, organic 
personality disorder, cerebral atrophy, and parkinsonism.  
The veteran was admitted in October 1993 when his wife 
brought him to the emergency room because of several months 
of nervousness, depression, paranoid thinking and ideation, 
hallucinations, tremulousness, weight loss, and confusion.  

Given the above evidence of record, the Board finds that the 
veteran's psychiatric disorder did not manifest to a 
compensable degree within one year after discharge.  Indeed, 
the record indicates that his psychiatric problems were 
coincident with his deteriorating health many years after 
service.  In sum, the veteran's psychiatric disorder was not 
incurred in or aggravated by service.  

The Board acknowledges the appellant's contentions that the 
veteran's death is related to service.  The Board observes, 
however, that she, as a layperson, is not competent to 
provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

If the evidence shows that a service-connected disability 
either caused or contributed substantially or materially to 
the cause of death, DIC benefits are warranted.  38 U.S.C.A. 
§ 1310; 38 C.F.R. §§ 3.5, 3.312.  Because the veteran's death 
was not due to a service-connected disability, the Board 
finds that the appellant is not entitled to DIC.  See Sabonis 
v. Brown, 6 Vet. App. 426, 460 (1994) (where the law and not 
the evidence is dispositive of the claim, the claim should be 
denied because of lack of entitlement under the law).

For the reasons and bases discussed above, the Board finds 
that the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  The appeal is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


